Case 2:20-cv-12278-BAF-RSW ECF No. 2-10, PagelD.55 Filed 08/21/20 Page 1 of 2

EXHIBIT 8
Gmail - Ticket No, 20WD007934 - mal ~ comma) ui k= iar
ree Case 2:20-CV-12278-BAF-RSW ECF No. 2-18°PAgEH' SS PSY BB/PT 30 AGEs Oras

pr Csmail Mart Susselman “marcsusselman@ gmail.com>

Ticket No. 20WDO007934

 

Jameel S, Williams, Esq. <|willamsd@satwaniaw.com= Thu, Jul 30, 2020 at 4:49 PM
Ta: marceusselmangagmall cam

Gud afiemuon Mr. Susselman,

Il received your letter dated July 24, 2020. After reviewing it, | recognized that you raised salient poinrs. |
wanted to inform you thar the Failure to Yield will be dismissed without costs on the People’s motion.

Regards,

Jameel S. Williams, Esq,
TOO Tawner Street
Yostant, Ml 48794
734-344-5455 (Ulive)
T34-485-624 1 (Fan
Wi Salwantaw, Com

Wilamaiisahyantaw.corn

 

Marc Susselman <marcsussalmangigmall com= Thu, Jul 30, 2020 at 5:10 PM
To: "Jameel 5. Williams, Esq.” <jwilliams@safwaniaw.com>

Mr. Villar,

| want to express my deepest respect for you and thank you. ‘You are doing the correct and honest thing
| wish you the best of luck in your nascent legal career

Yours truly.

Mare Susseiman

Aig hy

 

Marc Susselman <marcsusselmang@gmall. com> Fri, Jul 31, 2020 at 2:13 PM
To: Jameel S. Wiliams. Esq." <jwillams@satwaniaw com>

Mir. Williams,

in light of your email indicating that you will be cdigmissing Ticket No. 2OVVDO07924. | essume that | de not have to
attend. via Zoom, the hearing that is currently scheduled for August 4. at 1.30 PM, and that the hearing will ba
cancahed:

Thank you agein for your integrity. The dismissal is a wonderful birthday gift (my Birthday & August 2.)

luf2 8620203234 PM

 

 
